United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
DEPARTMENT OF THE NAVY, MILITARY
SEA LIFT COMMAND, Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Hank Royal, for the appellant
Office of Solicitor, for the Director

Docket No. 08-293
Issued: May 14, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On October 30, 2007 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ decision dated October 5, 2007 which denied appellant’s
reconsideration request on the grounds that it was untimely filed and failed to establish clear
evidence of error. Because more than one year has elapsed between the last merit decision dated
August 14, 1985 and the filing of this appeal on October 30, 2007, the Board lacks jurisdiction to
review the merits of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly determined that appellant’s August 16, 2007
request for reconsideration was untimely filed and did not demonstrate clear evidence of error.
FACTUAL HISTORY
Appellant, a 45-year-old temporary welder, injured his neck in an automobile accident on
December 10, 1979. He filed a claim for benefits on December 13, 1979, which the Office
accepted for cervical mystic. Appellant was terminated by the employing establishment on
February 6, 1980. The Office paid appropriate compensation for temporary total disability and

placed him on the periodic rolls. By decision dated September 10, 1981, the Office terminated
appellant’s compensation. By decisions dated November 6, 1981, November 19, 1982, May 14
and August 14, 1985, the Office denied modification of the September 10, 1981 decision.
By letter dated August 16, 2007, appellant’s representative, Hank Royal, requested
reconsideration. He contended that the Office committed an error of law in its September 10,
1981 termination decision by finding a conflict between two of appellant’s treating physicians
and then improperly referring the case to a referee medical examiner.
By decision dated October 5, 2007, the Office denied appellant’s request for
reconsideration without a merit review, finding that appellant had not timely requested
reconsideration and had failed to submit factual or medical evidence sufficient to establish clear
evidence of error. The Office stated that appellant was required to present evidence which
showed that the Office made an error, and that there was no evidence submitted that showed that
its final merit decision was in error.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act1 does not entitle a claimant
to a review of an Office decision as a matter of right.2 This section vests the Office with
discretionary authority to determine whether it will review an award for or against
compensation.3 The Office, through its regulations, has imposed limitations on the exercise of
its discretionary authority.
Effective June 1, 1987, regulations were promulgated, including a change in the time
period within which a claimant may be entitled to reconsideration. The regulations provided
that, in addition to the requirements of section 10.138(b)(1),4 the Office would not “review ... a
decision denying or terminating a benefit unless the application is filed within one year of the
date of that decision.”5 The Office, in FECA Bulletin No. 87-40 and its procedures, has
specified the type of notice to be provided a claimant where a decision issued before June 1,
1987 is followed by a nonmerit decision issued after that date. FECA Bulletin No. 87-40, in
relevant part, states:
“It has been determined that where an application for review is denied based on
the grounds that the claimant has not met the requirements of section
10.138(b)(1)(i)-(iii) and the decision being disputed was issued prior to June 1,
1987, the claimant should be notified of the one-year time limitation for
requesting further review. It is not necessary to deny the application and wait for

1

5 U.S.C. § 8128(a).

2

Thankamma Mathews, 44 ECAB 765 (1993).

3

Id. at 768.

4

20 C.F.R. § 10.138(b)(1) (1998).

5

20 C.F.R. § 10.138(b)(2) (1998).

2

the claimant to submit sufficient evidence for a merit review before implementing
the new one-year time limitation.”6
***
“1. The attachment to this bulletin reflects the text to be used where the decision
in dispute was issued prior to June 1, 1987, and the claimant’s application for
review is being denied based on insufficiency of evidence (i.e., the claimant has
not met the requirements of section 10.138(b)(1)(i)-(iii)). This text advises the
claimant of his or her rights to appeal the denial of application to the [Board] and
of the new one-year time limit for obtaining merit review. This is the only
situation which this notice is to be used.
“2. A copy of the notice of the one-year time limitation must be placed in the
case file along with the decision denying application. If a copy of the notice is
not in the case file, the time limitation cannot be applied to a subsequent request
for reconsideration.”7
Office procedures provided that no time limit applied to requests for reconsideration of
decisions issued before June 1, 1987 because there was no regulatory time limit for requesting
reconsideration prior to that date. A request for reconsideration may not be denied as untimely
unless the claimant was advised of the one-year filing requirement in a later decision denying an
application for reconsideration or denying modification of the contested decision. In those cases,
the one-year time limit begins on the date of the decision that includes notice of the time
limitations.8 The procedures further provide that, if the original denial was issued before June 1,
1987, the cover letter or appeal rights attached to the decision should include a notice of the oneyear time limitation for requesting reconsideration. Thereafter, the claimant would have one
year from the decision denying the application to again request reconsideration of the contested
decision.9

6

Effective January 4, 1999, the Office regulations were revised. Section 10.606(b)(2) of the 1999 regulations
contains essentially the same requirements for a reconsideration application as those found in former section
10.138(b)(1).
7

FECA Bulletin No. 87-40 (issued June 26, 1987).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b)(2) (January 2002).

9

Id. at Chapter 2.1602.6(b) (January 2004). This notice advises the claimant of his or her right to an appeal
before the Board and further provides:
“NOTICE:
“Section 10.607(a) of Title 20 of the Code of Federal Regulations, which concerns the
reconsideration of a decision by the Office, provides that [the Office] will not review a decision
denying or terminating a benefit unless the claimant’s request for review is filed within one year of
that decision. This provision of the regulations became effective June 1, 1987. Therefore, even
though the decision in your case was issued prior to June 1, 1987 and included the right to
reconsideration, without specifying a time limit, a request for reconsideration of that decision will
be denied if it is not made within one year from the date of this notice.”

3

ANALYSIS
The Office improperly determined in this case that appellant failed to file a timely
application for review. The Office issued its last merit decision in this case on August 14, 1985.
Appellant requested reconsideration on August 16, 2007.
By decision dated August 14, 1985, the Office, in a merit decision, affirmed the
termination of appellant’s compensation benefits. The appeal rights accompanying that decision
advised appellant that he could request reconsideration “at any time” or file an appeal with the
Board within 90 days. No time limit applied to requests for reconsideration of decisions issued
before June 1, 1987.10 A request for reconsideration may not be denied as untimely unless the
claimant was notified of the one-year filing requirement in a later decision denying an
application for reconsideration or denying modification of the contested decision. The case
record does not establish that appellant was ever notified of the regulatory change. The Office
has specified the type of notice to be provided where a decision issued before June 1, 1987 is
followed by a nonmerit decision issued after that date and, in those cases, the one-year time limit
begins on the date of the decision that includes notice of the time limitations. The Board
therefore finds that the one-year time limitation for requesting reconsideration of a claim does
not apply in this case. Appellant’s request cannot be found untimely pursuant to section 10.607
of the Office’s regulations.11 The case will be remanded for the Office to further review
appellant’s August 16, 2007 reconsideration request in accordance with its regulations and
procedures.
CONCLUSION
The Board finds that the Office erred in finding appellant’s August 16, 2007
reconsideration request untimely.

10

See 20 C.F.R. § 10.136 (1986).

11

See Charles E. Puff, 48 ECAB 429 (1997).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 5, 2007 is set aside. The case is remanded to the Office
for further proceedings consistent with this decision of the Board.
Issued: May 14, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

